Citation Nr: 1509468	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  05-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial increased rating for a right knee disability.

2.  Entitlement to an initial increased rating for a right shoulder disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The Veteran served on active duty from September 1989 to February 1990, from January 1991 to August 1991, and from February 2003 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right knee and right shoulder disabilities, and assigned a 10 percent rating for each.  This case has been before the Board in November 2007, May 2010, November 2010, April 2012, and April 2013, and was remanded for additional development of the record.


REMAND

The record shows the Veteran testified at a personal hearing in September 2006 before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was notified of that fact by a letter dated in March 2013, and was given the opportunity to request another hearing.  The Veteran responded the following month, and indicated a desire to testify at a hearing before a Veterans Law Judge at the RO.  

The case was remanded in April 2013, and the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in November 2014.  The electronic record shows that prior to that hearing, the Veteran submitted a timely request that the hearing be postponed for six months to allow the opportunity to obtain additional medical evidence.  However, the case was returned to the Board before that could be accomplished.  The Board finds that request for postponement of the scheduled hearing was received timely and good cause was shown.  Therefore, another hearing should be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

